Case 1:18-cr-00160-SEB-DML Document 209 Filed 11/19/20 Page 1 of 2 PageID #: 1041




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA                    )
                                              )
                         Plaintiff,           )
                                              ) CAUSE NO.: 1:18-cr-0160-SEB-DML
  vs.                                         )
                                              )
  DONALD LANDIS,                              )
                                              )
                                              )
                         Defendant.           )

   DEFENDANT'S UNOPPOSED MOTION TO CONTINUE PLEA AND SENTENCING
                             HEARING

         Defendant, by counsel Charles C. Hayes, moves the court to continue the change of plea

  and sentencing hearing scheduled for December 3, 2020. In support, Defendant states:

         1.      The Defendant is currently scheduled for a change of plea and sentencing hearing

                 on December 3, 2020.

         2.      Defendant requests a brief continuance of that hearing. To that end, Undersigned

                 Counsel has contacted, AUSA, Mathew Rinka, and he has no objection.

         3.      Defendant requests that these hearings be rescheduled to December 17, 2020.

         \Wherefore, the Defendant, by counsel, moves the Court to bifurcate the plea and

  sentencing in this matter.

                                              Respectfully submitted,

                                              /s/ Charles C. Hayes
                                              Charles C. Hayes
                                              22 E. Washington St. Ste. 610
                                              Indianapolis IN 46204
Case 1:18-cr-00160-SEB-DML Document 209 Filed 11/19/20 Page 2 of 2 PageID #: 1042




                                  CERTIFICATE OF SERVICE


         I hereby certify that on November 19, 2020, a copy of the foregoing was filed

  electronically. Notice of this filing will be sent to the parties by operation of the Court’s

  electronic filing system. Parties may access this filing through the Court’s system.

                                                 /s/ Charles C. Hayes
                                                 Charles C. Hayes
